DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 03/23/21.  Accordingly, claims 4, 5, 25 and 26 are canceled; and claims 1-3, 6-24 and 27-40 are currently pending, of which claims 1-3, 6-9, 22-24 and 27-30 are elected claims and claims 10-21 and 31-40 are withdrawn claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS: 
-Claims  10-21 and 31-40 are canceled.
This application is in condition for allowance except for the presence of claims 10-21 and 31-40  directed to claims non-elected without traverse.  Accordingly, claims 10-21 and 31-40  have been cancelled.
REASONS FOR ALLOWANCE
Claims 1-3, 6-9, 22-24 and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of prior art of record teaches or suggests a method for wireless communications, as claimed.  Furudate teaches the claimed method, except at least failing to teach that in generating the waveform, a data symbol of the one or more data symbols occurs prior to a reference signal symbol of the one or more reference signal symbols based at least in part on repeating a beginning segment of a reference signal sequence of the reference signal symbol as a beginning segment in the data symbol as the guard interval for the data symbol; or the data symbol occurs right after the reference signal symbol based at least in part on repeating an ending segment of the reference signal sequence as an ending segment in the data symbol as the guard interval for the data symbol.  It would not have been obvious for one skilled in the art to implement Furudate, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 22, none of prior art of record teaches or suggests an apparatus for wireless communications, as claimed.  Furudate in view of Bala et al teaches the claimed apparatus, except at least failing to teach that in generating the waveform, a data symbol of the one or more data symbols occurs prior to a reference signal symbol of the one or more reference signal symbols based at least in part on repeating a beginning segment of a reference signal sequence of the reference signal symbol as a beginning segment in the data symbol as the guard interval for the data symbol; or the data symbol occurs right after the reference signal symbol based at least in part on repeating an ending segment of the reference signal sequence as an ending segment in the data symbol as the guard interval for the data symbol.  It would not have been obvious for one skilled in the art to implement either one or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/PHUONG PHU/
Primary Examiner
Art Unit 2632